                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          SOUTHERN DIVISION

                         CASE NO. 7:18-CR-00100-FL-1

UNITED STATES OF AMERICA                     )
                                             ) ORDER GRANTING
                                             ) DEFENDANT’S MOTION TO
                                             ) SEAL SENTENCING
      v.                                     ) MEMORANDUM
                                             )
                                             )
                                             )
DONTE TERRILL KORNEGAY                       )

      This matter comes before the Court on the motion of Defendant Donte

Terrill Kornegay to seal his sentencing memorandum (DE 107). Having

considered the motion and other matters of record, the Court finds that sealing is

necessary to give effect to Local Criminal Rule 32.2(j), and therefore the motion to

seal should be GRANTED. Docket Entry 107 shall remain under seal.

      IT IS SO ORDERED.

                6th day of August, 2020.
      This the ____


                                       ___________________________________
                                       LOUISE W. FLANAGAN
                                       United States District Judge




           Case 7:18-cr-00100-FL Document 109 Filed 08/06/20 Page 1 of 1
